Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 19, 1989, convicting him of criminal possession of a weapon in the second degree (two counts), assault in the third degree, reckless endangerment in the second degree, and menacing, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We note that the defendant failed to preserve his claim of legal insufficiency for our review. In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was sufficient to establish the defendant’s guilt beyond a reasonable doubt. As for the first shooting incident, one witness testified that the *448defendant shot him in the neck. As for the second shooting incident, three witnesses testified that the defendant chased them and shot at them. The defendant contends that the prosecution witnesses were unworthy of belief. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Bracken,, Sullivan and Lawrence, JJ., concur.